O’Donnell, J.,
dissenting.
{¶ 8} Respectfully, I dissent. In my view, the facts in this case are on all fours with the rule of law we announced in Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision, 114 Ohio St.3d 1224, 2007-Ohio-4007, 871 N.E.2d 602 (“Columbus”). This is a matter where the required service of process had not been made on the “person whom the record shows to be the owner of the property as of the time that the BTA was required to certify its decision,” id. at ¶ 4, a necessary prerequisite to pursuing an appeal to this court from a decision of the BTA. The majority sidesteps application of our decision in Columbus and today announces that that decision “shall apply only prospectively.”
{¶ 9} However, we did not make that prospective determination at the time we announced it to be the law in Columbus, and furthermore, the parties to that case did not have any advance notice of what our decision would be in that case. Accordingly, I respectfully dissent from the decision by the majority to sidestep application of what we have determined the law to be by holding that our decision in Columbus applies only prospectively.
Lanzinger, J., concurs in the foregoing opinion.
David C. DiMuzio, Inc., David C. DeMuzio, and Jennifer B. Antaki, for appellee Cincinnati School District Board of Education.
Siegel, Siegel, Johnson & Jennings Co., L.P.A., Nicholas M.J. Ray, and Jay P. Siegel, for appellant.